 Case 2:20-cv-00004-JRG Document 79 Filed 01/21/20 Page 1 of 3 PageID #: 755



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


 JOE ANDREW SALAZAR,

           Plaintiff,

 v.
                                                  CIVIL ACTION NO. 2:20-CV-00004-JRG
 AT&T MOBILITY LLC, SPRINT/UNITED
 MANAGEMENT COMPANY, T-MOBILE                            JURY TRIAL DEMANDED
 USA, INC., AND CELLCO PARTNERSHIP
 D/B/A VERIZON WIRELESS,

           Defendants

           and

 HTC CORP., and HTC AMERICA, INC.

           Intervenors.



                    UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively “Defendants”) and Intervenors

HTC Corp. and HTC America, Inc. (collectively “Intervenors”) file this Unopposed Motion to

Withdraw as Counsel and respectfully request that attorney Parker Hancock of Vinson & Elkins

LLP be permitted to withdraw herein as counsel of record for Defendants and Intervenors in the

above-captioned matter. Defendants and Intervenors consent to this request and are currently

represented by attorneys at the law firms of Williams Simons & Landis PLLC and Gillam & Smith,

L.L.P. in this matter. No other changes are requested at this time regarding the other attorneys

acting as said Defendants’ and Intervenors’ counsel of record. Plaintiff does not oppose this

request.
 Case 2:20-cv-00004-JRG Document 79 Filed 01/21/20 Page 2 of 3 PageID #: 756



       WHEREFORE, Defendants AT&T Mobility LLC, Sprint/United Management Company,

T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon Wireless, and Intervenors HTC Corp.

and HTC America, Inc., respectfully request the Court to enter an order permitting the withdrawal

of Parker Hancock as counsel for Defendants and Intervenors, and that the Clerk remove Parker

Hancock’s name from the list of persons authorized to receive electronic notices in this matter.

Dated: January 21, 2020                          Respectfully submitted,

                                                 /s/ Fred I. Williams
                                                 Fred I. Williams
                                                 Texas Bar No. 00794855
                                                 fwilliams@wsltrial.com
                                                 Todd E. Landis
                                                 Texas Bar No. 24030226
                                                 tlandis@wsltrial.com
                                                 WILLIAMS SIMONS & LANDIS PLLC
                                                 327 Congress Avenue, Suite 490
                                                 Austin, TX 78701
                                                 512.543.1354 telephone

                                                 Parker Hancock
                                                 Texas Bar No. 24108256
                                                 phancock@velaw.com
                                                 VINSON & ELKINS LLP
                                                 1001 Fannin Street, Suite 2500
                                                 Houston, TX 77002-6760
                                                 713.758.2153 telephone
                                                 713.615-5140 facsimile

                                                 Harry L. Gillam, Jr.
                                                 Texas Bar No. 07921800
                                                 gil@gillamsmithlaw.com
                                                 GILLAM & SMITH, L.L.P.
                                                 303 South Washington Avenue
                                                 Marshall, TX 75670
                                                 903.934.8450 telephone
                                                 903.934.9257 facsimile

                                                 Attorneys for Defendants and Intervenors




                                               -2-
 Case 2:20-cv-00004-JRG Document 79 Filed 01/21/20 Page 3 of 3 PageID #: 757



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served this 21st day of January, 2020, with a copy of the
foregoing document via the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).


                                              /s/ Fred I. Williams
                                              Fred I. Williams



                             CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for Defendants and Intervenors conferred with counsel for
Plaintiff regarding the issues raised in this motion. Counsel for Plaintiff has indicated it does not
oppose this motion.

                                              /s/ Fred I. Williams




                                                -3-
